UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-7377




In Re:   SALVATORE SPINNATO,




                                                          Petitioner.



      On Petition for Writ of Mandamus. (1:02-cv-04213-JFM)


Submitted:   December 20, 2007           Decided:   December 28, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Salvatore Spinnato, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Salvatore Spinnato petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his motion

to reopen his habeas petition.         He seeks an order from this court

directing the district court to act.                The district court has

recently ruled on the motion to reopen.             Spinnato v. Galley, No.

1:02-cv-04213-JFM (D. Md. Nov. 15, 2007). Accordingly, although we

grant leave to proceed in forma pauperis, we deny the mandamus

petition as moot.*        We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented    in   the

materials      before   the   court   and     argument   would   not   aid   the

decisional process.



                                                             PETITION DENIED




     *
      To the extent Spinnato seeks to challenge the district
court’s order, a mandamus petition may not serve as a substitute
for an appeal. See In re United Steelworkers, 595 F.2d 958, 960
(4th Cir. 1979).

                                      - 2 -